Citation Nr: 0000064	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the claim of entitlement to an increased rating 
for tender exit site scar on the left lateral posterior 
foreleg, evaluated as 10 percent disabling, was timely 
appealed.

2.  Whether the claim of entitlement to an earlier effective 
date, prior to June 5, 1996, for an award of service 
connection for tender exit site scar on the left lateral 
posterior foreleg was timely appealed.

3.  Entitlement to service connection for left leg 
disability, claimed as degenerative arthritis of the knee, a 
popliteal cyst and foot pain, as secondary to service- 
connected residuals of gunshot wound (GSW) to the left thigh.

4.  Entitlement to an increased rating for residuals of GSW 
to the left thigh, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By means of a letter dated in September 1999, 
the Board provided the appellant an additional period of 60 
days to provide additional argument or evidence regarding the 
adequacy of his appeal as to the issues involving the exit 
site scar.  

The issues of secondary service connection for left leg 
disability and an increased rating for residuals of GSW to 
the left thigh are addressed in the remand appended to this 
decision.

The Board notes that, during his June 1997 appearance before 
the RO, the appellant was unclear as to whether he intended 
to raise a claim for service connection for back disability 
as secondary to his service- connected GSW to the left thigh.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO granted 
service connection for tender exit site scar on the left 
lateral posterior foreleg and assigned a 10 percent 
disability rating effective June 5, 1996.

2.  By means of a Form 21- 4138 filing, dated in February 
1998, the appellant filed a Notice of Disagreement (NOD) 
regarding the RO's assignment of a 10 percent rating for 
tender exit site scar on the left lateral posterior foreleg 
and effective date of award for service connection.

3.  In May 1998, the RO issued a Statement of the Case (SOC) 
which continued the 10 percent rating for tender exit site 
scar on the left lateral posterior foreleg and denied an 
earlier effective date for the service connection award.

4.  Within a year of the notice of the November 1997 rating 
decision, the appellant did not request an extension or 
submit an appeal which alleged specific error of fact or law 
in the denial of an increased rating for tender exit site 
scar on the left lateral posterior foreleg and/or an earlier 
effective date for award of service connection.

5.  In September 1999, the appellant was provided notice by 
the Board that the adequacy of the appeal regarding his 
claims for an increased rating for tender exit site scar on 
the left lateral posterior foreleg and/or an earlier 
effective date for award of service connection were at issue.  
He was given a period of 60 days to present written argument, 
but those days have elapsed without response.


CONCLUSIONS OF LAW

1.  The appellant did not submit an adequate and timely 
substantive appeal on the issue of an increased rating for 
tender exit site scar on the left lateral posterior foreleg.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).

2.  The appellant did not submit an adequate and timely 
substantive appeal on the issue of an earlier effective for 
award of service connection for tender exit site scar on the 
left lateral posterior foreleg.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 
§ 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

Review of the claims folder reveals that the appellant has 
been in receipt of an award of service connection for 
residuals of GSW of the left thigh since August 25, 1950.  He 
was initially assigned a non- compensable disability 
evaluation.  In an application for compensation or pension, 
dated on June 5, 1996, he raised the issue of service 
connection for left knee injury.  By means of a rating 
decision dated in August 1996, the RO granted a 10 percent 
evaluation for GSW of the left thigh effective retroactively 
to August 1950.  The RO also denied a claim for service 
connection for left leg disability, claimed as degenerative 
arthritis of the knee, a popliteal cyst and foot pain, as 
secondary to service- connected residuals of GSW to the left 
thigh.  In a Form 21-4138 filing dated in October 1996, the 
appellant filed an NOD with both issues.  An RO decision 
continuing the denials was issued in November 1996.  In a 
Form 9 filing dated in December 1996, the appellant continued 
to voice dissatisfaction with the increased rating claim.  He 
perfected his appeal to both issues by means of his testimony 
before the RO in June 1997.  38 C.F.R. § 20.202 (1999).  See 
generally Tomlin v. Brown, 5 Vet.App. 355, 357-58 (1993)(an 
oral statement at an RO hearing, when later reduced to 
writing in transcript, operated as the functional equivalent 
of a "written communication" for purposes of filing an 
NOD).

In a rating decision dated in November 1997, the RO granted 
service connection for tender exit site scar on the left 
lateral posterior foreleg and assigned a 10 percent 
disability rating effective June 5, 1996.  The secondary 
service connection claim and the increased rating claim for 
residuals of GSW to the left thigh already on appeal were 
also addressed.  On January 6, 1998, the RO sent the 
appellant a letter advising him of the decisions made on all 
of the above- mentioned claims.

In a Form 21- 4138 filing, dated in February 1998, the 
appellant stated as follows:

"In response to your letter dated 1/6/98 ... 
[p]lease be advised that I disagree with your 
decision.  I believe I should have had a higher 
rating.  ALSO, in your letter dated 9/20/96, you 
had given me an award back to 8/25/50 because an 
error had been made.  While I appreciate this 
award, the same bullet that caused this injury 
exited out of my NOW SC foreleg.  This happened on 
the same day and was filed on the same date.  If 
you made an error on the entrance wound, shouldn't 
my award date have been 8/25/50 for the exit 
wound?

Further, I believe that my knee should have been 
SC also because the bullet traveled from my thigh 
[sic] through my knee and exited through the 
foreleg.  I have provided you with medical 
evidence to that fact!  It couldn't have jumped 
out of my leg and come back in my foreleg without 
having TWO entrance and exit wounds!!!!  This is 
an appeal!"

In May 1998, the RO issued an SOC which informed the 
appellant of his appellate rights and the reasons and bases 
for denying his claims for an increased rating for tender 
exit site scar on the left lateral posterior foreleg and an 
earlier effective date for the award of service connection.  
In June 1998, the appellant submitted evidence from Kevin E. 
Brown, M.D., in support of his "on- going compensation claim 
which is on appeal."  The evidence from Dr. Brown revealed 
recent treatment for left knee problems which the examiner 
felt was related to the service connected GSW to the left 
thigh.

In a Form 9 filing, received in June 1998, the appellant 
stated as follows:

"Dear Sirs, 

There is no mention of my left knee which the 
bullet went through.  I have attached a doctors 
statement.  [T]here is no mention of the arthritis 
in the knee.  The scar does cause pain, but the 
knee also hurts and the arthritis that has formed 
also causes pain.  Please see the attached letter 
I wrote the first of this year [sic].  Please 
consider all the facts of this claim."

In September 1998, the RO issued an SSOC on the issue of 
secondary service connection for "status post left knee 
replacement."  In a VA Form 646 filing, dated in April 1999, 
the appellant's accredited representative only listed the 
secondary service connection claim as on appeal.  In 
September 1997, the Board sent to the appellant a letter 
notifying him that the adequacy of appeal as to the issues of 
an increased rating for tender exit site scar on the left 
lateral posterior foreleg and an earlier effective date for 
award of service connection for this disability was in 
question.  The appellant was provided a 60- day time period 
in which to provide further argument, but he did not respond.

Analysis

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both an NOD 
and a Substantive Appeal.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  Questions as to the timeliness or adequacy of 
response shall be determined by the Board.  38 U.S.C.A.§§ 
7105(d)(3), 7104(a) (West 1991).  An application that is not 
in accord with the statutes shall not be entertained.  
38 C.F.R. § 7108 (West 1991).

The relevant statutory framework provides that the initiation 
of appellate review is completed by the filing of a timely 
substantive appeal following the issuance of an SOC.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202 (1999).  A 
Substantive Appeal can be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals") or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law 
claimed to have been made.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1999).  Where an SOC or SSOC 
addresses several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all those 
issues or must specifically identify the issues appealed.  
The Board will construe such arguments in a liberal manner, 
but may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
Id.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one- year period 
from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (1999).  A failure to submit a Substantive Appeal 
which is both timely and adequate results in a statutory bar 
to appealing that decision."  Roy v. Brown, 5 Vet.App. 554, 
556 (1993).

In this case, the RO first addressed the issues regarding the 
disability rating and assignment of an effective date for 
tender exit site scar on the left lateral posterior foreleg 
in November 1997.  The appellant filed an NOD on both issues 
in February 1998, and the RO issued an SOC in May 1998.  
Under VA law and regulations, the appellant had until 
November 1998 to file his substantive appeal.  38 C.F.R. 
§ 20.302 (1999).  Subsequent to the issuance of the SOC in 
May 1998 until the remainder of the appeal period, there is 
no communication from the appellant or his representative 
which could be construed as an adequate and timely filed 
substantive appeal.  There is a reference to his painful scar 
in a Form 9 filing dated in June 1998, but he has been 
compensated for such symptomatology pursuant to 38 C.F.R. 
§ 4.118 Diagnostic Code 7804.  He did not allege any specific 
errors of law or fact regarding the assignment of the 
disability rating or the effective date of award.  Rather, he 
focused upon his secondary service connection claim for left 
knee disability which was already on appeal.  In fact, his 
representative has not listed these issues as claims on 
appeal.  Additionally, he has been silent following the 
Board's notice that the adequacy of his appeal was at issue.

Accordingly, the Board finds that the appellant failed to 
submit adequate and timely Substantive Appeals on the issues 
of an increased rating for tender exit site scar on the left 
lateral posterior foreleg, and an earlier effective for award 
of service connection for tender exit site scar on the left 
lateral posterior foreleg.  As such, his claims are 
dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
tender exit site scar on the left lateral posterior foreleg, 
in excess of a 10 percent rating, is dismissed.

The claim of entitlement to an earlier effective date, prior 
to June 5, 1996, for an award of service connection for 
tender exit site scar on the left lateral posterior foreleg 
is dismissed.

REMAND

The appellant contends, in essence, that his residual 
disability associated with his service connected GSW to the 
left thigh warrants a disability evaluation in excess of the 
currently assigned 10 percent rating.  Specifically, he 
complains of chronic pain, muscle weakness, and numbness on 
the outside and inside portions of his left leg.  He argues 
that his calf muscle had been damaged by the gunshot wound.  
He also argues that he has additional disabilities of the 
left leg, claimed as degenerative arthritis of the knee, a 
popliteal cyst and foot pain, which are proximately due to, 
or are the result of, his service connected gunshot wound 
disability.

During service, the appellant sustained a "severe" through 
and through gunshot wound which entered the postero- medial 
surface of the lower half of the thigh, transversed the 
popliteal space, and exited about three inches below the head 
of the fibula.  He underwent debridement, but there was no 
injury to the popliteal artery or vein, or to the sciatic 
nerve or its branches.  X- ray examination was negative for 
evidence of bone fracture.  

Recent opinions by both VA and William B. Allen, M.D., 
indicate that the appellant has no residual disability 
stemming from his gunshot wound to the left thigh, although 
the possibility was not ruled out.  In November 1996, Joel B. 
Hoag, M.D., indicated his opinion that the gunshot wound in 
the left leg had "resolved."  However, in January 1997, Dr. 
Hoag rendered a diagnosis of "possible neuritic condition of 
left common peroneal nerve secondary to old gunshot wound."  
In March 1998, Kevin E. Brown, M.D., related the appellant's 
degenerative changes of the left knee, in part, to his in- 
service gunshot wound.

The RO has currently assigned a 10 percent disability rating 
for "moderate" injury to Muscle Group XV (mesial thigh) 
pursuant to Diagnostic Code 5315.  The Board notes that it 
would appear that the appellant's missile injury also 
involved injury to Muscle Group XI (triceps curae).  See 
38 C.F.R. § 4.73, Diagnostic Code 5311 (1998).  In July 1997, 
new regulations were issued with respect to the criteria to 
be considered in muscle injury cases.  See 62 Fed. Reg. 
30237-30240 (June 3, 1997).  These amendments were intended 
to delete redundant material, clarify medical terms and 
reorganize material contained in the Schedule.  Id.  The new 
VA regulation specifies that a through and through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (1998) (emphasis added); cf. 38 C.F.R. § 4.56(b) 
(1996).  The older version of 38 C.F.R. § 4.55 required 
elevating a rating from "moderate" to "moderately severe" 
where the relevant muscles were located within the same 
anatomical region (i.e., leg and foot) and "affect[ed] the 
movements of a single joint."  38 C.F.R. § 4.55(a) (1996) 
(emphasis added).  However, the newer version of 38 C.F.R. 
§ 4.55 requires elevating a rating from "moderate" to 
"moderately severe" where the relevant muscles are located 
within the same anatomical region "but do not act on the 
same joint."  38 C.F.R. § 4.55(e) (1998) (emphasis added).

Additionally, muscle injury ratings are not combined with a 
peripheral nerve paralysis rating of the same body part 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a) (1999).  See also Esteban v. Brown, 6 
Vet.App. 259 (1994)(separate schedular evaluations warranted 
where applicable diagnostic codes apply to different 
manifestations of the same disability).

In view of the above, the Board is of the opinion that the 
appellant should be afforded VA muscle and neurological 
examinations in order to determine the nature and extent of 
the original muscle injury and of all residual disability 
which stems from his service connected gunshot wound to the 
left leg.  Thereafter, the RO should readjudicate the claim 
with consideration given to whether separate or increased 
schedular evaluations for multiple muscle groups, or any 
other disabilities, are warranted under both the old and new 
versions of the regulations pertaining to muscle injuries.  
See Karnas v. Derwinski, 1 Vet.App. 308 (1991) ("where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should ... apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.")

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The RO should obtain the appellant's current 
records of both VA and private medical treatment.

3.  Following the receipt of any additional 
records, the appellant should be afforded VA 
muscle and neurological examinations for the 
purpose of determining the nature and extent of 
all residual disability, if any, stemming from his 
residuals of gunshot wound to the left thigh.  The 
examiners should review the contents of the claims 
file and obtain relevant history from the 
appellant.  Following the examination, the VA 
muscle examiner should identify all muscle groups 
which were injured by the missile wound in 
service, and provide opinion as to whether the 
appellant's muscle disability, if any, is 
manifested by loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, impairment of 
coordination and/or uncertainty of movement.  Both 
examiners should also identify all residual 
disability, if any, which is least as likely as 
not related to the in- service missile wound 
injury.  The neurologist is specifically requested 
to identify any peripheral nerve damage secondary 
to the in- service missile wound injury.  The 
orthopedic examiner should specifically state 
whether arthritis or other disability of the left 
knee is at least as likely as not the result of 
the in- service missile injury.

4.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
of service connection for left knee injury as 
secondary to service connected gunshot wound of 
the left thigh, and an increased rating for 
residuals of gunshot wound to the left thigh.  
Consideration of whether separate or increased 
schedular evaluations for multiple muscle groups, 
or any other disabilities, are warranted under 
both the old and new versions of the regulations 
pertaining to muscle injuries is requested, and 
must be addressed.  Karnas, 1 Vet.App. 308 (1991).  
If any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains 
denied, the appellant and his representative 
should be furnished an SSOC and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
Member, Board of Veterans' Appeals






